Citation Nr: 0708071	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-04 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to October 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Board notes that the veteran requested a Travel Board 
hearing in the February 2004 VA Form 9; however, the veteran 
subsequently indicated in the April 2004 Hearing Election 
form that he wanted a hearing before the Regional Office 
Decision Review Officer and did not indicate that he still 
wanted a Travel Board hearing.  Thus, the veteran's request 
for a hearing before the Board is withdrawn.    

In July 2004, the veteran testified at a personal hearing 
before a Decision Review Officer.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

In December 2006, the Board obtained a medical expert opinion 
from a VA physician who specializes in endocrinology/diabetes 
(S.M., M.D.).  A copy of the opinion was sent to the veteran 
in January 2007.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran's coronary artery disease, status post 
myocardial infarction and hypertension have been linked by 
competent medical opinion to service-connected diabetes 
mellitus, type II.  


CONCLUSIONS OF LAW

1.  Coronary artery disease, status post myocardial 
infarction is proximately due to service-connected diabetes 
mellitus, type II.  38 U.S.C.A. §§  1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2006).   

2.  Hypertension is proximately due to service-connected 
diabetes mellitus, type II.  38 U.S.C.A. §§  1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to these claims.  The 
Board further notes that any notice defect with respect to 
the elements of effective date and degree of disability will 
be remedied by the RO when effectuating the award of 
benefits.  


II.	Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).


III.	Analysis 

The veteran contends that he is entitled to service 
connection for coronary artery disease/status post myocardial 
infarction and hypertension as secondary to his service-
connected diabetes mellitus, type II.

The medical evidence of record clearly shows that the veteran 
currently suffers from coronary artery disease and 
hypertension.  The VA medical examiner (P.W.) included 
diagnoses of coronary artery disease and hypertension in the 
December 2002 heart examination report.  The veteran's VA 
treatment records also reference findings of hypertension 
from 1989 to 2005 and note a diagnosis of acute inferior wall 
myocardial infarction in October 1989.  

In addition, the veteran's coronary disease and hypertension 
have been linked by competent medical opinion to his service-
connected diabetes.  Specifically, the VA endocrinologist, 
Dr. S.M., reviewed the veteran's claims folder to include the 
medical records submitted since the December 2002 heart 
examination and concluded that the veteran's coronary artery 
disease, status post myocardial infarction as well as his 
hypertension were at least as likely as not caused or 
aggravated by his service-connected diabetes type II.  The 
Board recognizes that Dr. S.M.'s opinion expresses some 
ambiguity as he did not specifically identify whether the 
veteran's diabetes caused or aggravated his claimed 
disorders; however, a careful review of the rationale 
supporting Dr. S.M.'s conclusion to include cited treatment 
records and enclosed medical treatises suggests that he 
essentially found that hypertension and coronary artery 
disease were caused by service-connected diabetes mellitus in 
this case.  

Based on the foregoing, the Board finds that service 
connection for hypertension and coronary artery disease as 
secondary to service-connected diabetes is warranted.  


ORDER

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction is granted.

Entitlement to service connection for hypertension is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


